department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date aug t ep ra t3 uics legend company m division n local o union p fund v plan x act l date date date date state w date date page z0074e0 this is in response to the representative on your behalf as supplemented by several pieces of correspondence of in which you ask for letter rulings under sections which the latest is dated d of the internal_revenue_code code the following facts and representations support your ruling_request letter submitted by your authorized fund v is a jointly trusteed employee retirement_plan established under sec_302 of act l which your authorized representative asserts is intended to meet the qualification requirements of sec_401 a of the internal_revenue_code the administrative offices of fund v are located in state w fund v was established by a_trust agreement on or about date pursuant to a collective bargaining agreement between local o of union p and division n of company m said collective bargaining agreement requires that participating employers contribute to the fund on behalf of their employees your authorized representative has asserted on your behalf that numerous employers contribute to plan x on behalf of their employees see sec_1 of plan x below the trust agreement establishing the fund provides in relevant part that the specific benefits provided and the eligibility requirements for such benefits shall be set forth in plan x pursuant to provisions of plan x eligible participants receive benefits upon retirement death and disability relevant provisions further described below provide for severance benefits upon an affected plan x participant’s termination of employment a plan x participant is currently permitted to elect a severance benefit severance benefit upon termination of his employment and participation in plan x the severance benefit is a single sum cash payment equal to a percentage of employer contributions made to plan x on behalf of the participant starting with after five years of participation and increasing at a rate of for each additional year upon to a effective date plan x was maximum of after years of participation ' amended to eliminate the severance benefit for all benefits accrued after date said amendment provided that severance benefits shall be terminated for all benefits accrued after date ifa participant is eligible to repay a severance benefit ' notwithstanding the severance benefit calculations on date plan x was amended to provide that the single sum cash payment will not be less than the actuarial equivalent of the terminated participant’s accrued_benefit see section of plan x page subsequent to date pursuant to either federal_law or plan provisions he will still have a protected right to take a distribution of the repaid benefit in the form of a single sum severance benefit relevant provisions of plan x include sec_1 which defines accrued_benefit as the monthly benefit commencing at normal_retirement_age which has accrued to a participant pursuant to the benefit formula described in sec_4 of article iv sec_1 a which defines eligibility computation period as the twelve consecutive month period beginning with the day the employee first performs an hour_of_service the employment_commencement date and subsequently completes at least three hundred fifty hours_of_service for an employer sec_2_1 which provides in relevant part that each person who becomes an employee on or after date shall become a participant on the first date or date following his satisfaction of the requirements of the eligibility computation period sec_4 which provides that a participant’s monthly normal_retirement_benefit shall be equal to his accrued_benefit which shall be the sum of the amounts computed under paragraphs a through h found therein sec_4 further provides that for plan years beginning after date if a participant’s normal_retirement_benefit does not begin as of the normal_retirement_date because a timely application was not filed the normal_retirement_benefit shall be the greater of a the participant’s accrued_benefit on the date benefits begin or b the participant’s accrued_benefit at the normal_retirement_date adjusted to its actuarial equivalent as of the date benefits are to begin sec_5 c which in summary provides that any participant with at least years_of_service under the plan with at least one hour of covered employment after date shall receive of his accrued_benefit the 30-year early_retirement_benefit section which provides that a participant who has a termination of employment and meets the eligibility requirements for a severance or vested benefit as set forth in section dollar_figure of article i and this section ist anniversary of the date upon which a participant last had one hour_of_service prior to becoming eligible for normal early or disability retirement or prior to his death page shall become entitled to receive a severance benefit provided at the time he has such a termination of employment he had at least five years of participation section which provides that a terminated participant may elect to receive severance benefits even if he terminates employment after attaining age as a result of work cessation as long as he has at least five years of participation section further provides the severance benefit shall be a single sum cash payment equal to a percentage of employer contributions made to the fund on behalf of the terminated participant starting with after years of participation and increasing at the rate of for each additional year_of_participation up to a maximum of after such years provided however that such single sum cash payment shall not be less than the actuarial equivalent of the terminated participant’s accrued_benefit section also provides that severance benefits shall be terminated for all benefits accrued after date a proposed amendment to section of plan x which had not been adopted as of the date of this letter_ruling request but which will be adopted to effectuate this ruling letter provides payment of a single sum severance benefit to a terminated participant shall effect a full cancellation of the terminated participant’s years_of_service years of participation and years of past and future credit under the plan payment of a single sum severance benefit to a terminated participant shall not effect a cancellation of the terminated participant’s years_of_service for purposes of determining the participant’s vesting credit nor shall the terminated participant be required to complete the initial eligibility period upon reemployment with an employer if a participant elects a severance benefit for benefits accrued as of date the participant’s eligibility for same and the percentage of the employer contributions payable will be determined by the participant’s years_of_service earned as of the earlier of his date of termination or the effective date of this amendment in addition if a participant elects a severance benefit and still has an accrued_benefit for service rendered after date the years_of_service used to calculate the participant’s severance benefit will not be used for purposes of attaining eligibility for a disability retirement benefit however the pre-severance service shall be included for purposes of determining eligibility for a benefit under sec_5 c additionally the pre-severance service will be used when determining the participant’s accrued_benefit upon retirement including determining a participant’s accrued_benefit under sec_5 c the 30-year early page 2007460i4 retirement benefit however a participant’s accrued_benefit upon retirement including a participant’s accrued_benefit under sec_5 c the 30-year early_retirement_benefit will be offset by the amount of the accrued_benefit attributable to the severance benefit previously received by said participant it has been represented that notice intended to comply with the requirements of section h of title i of the employee_retirement_income_security_act_of_1974 as amended erisa will be provided plan x participants prior to the adoption of the proposed amendment to section of plan x sec_2 which defines a year_of_participation as ‘ the aggregate number of plan years since the inception of the original plan for which any contributions were made to the fund on his behalf’ once an employee becomes a participant meaning he completes hours within the first consecutive month period he will be credited with a year_of_participation for every year that at least hours of contributions have been paid on his behalf sec_12 which permitted a reinstated participant who previously received a severance benefit that was less than the actuarial equivalent of his accrued_benefit to repay his severance benefit plus interest in order to reinstate his previously forfeited service sec_12 further provided that effective date all participants who received a severance benefit equal to of the present_value of their accrued_benefit would not be permitted to repay this amount and in turn reinstate their years_of_service sec_1 which defines employer to include a b c d any member of an employee_association who is bound by the terms ofa collective bargaining agreement between the union and his association to make contributions to the trust fund any other employer engaged in work coming within the jurisdiction of the union who is obliged by a collective bargaining or other agreement to make contributions to the trust fund the union to the extent and solely to the extent that it employs business representative or other persons on whose behalf it makes contributions to the trust fund effective as of date any other employer established to administer fringe benefit apprenticeship educational or related funds or other programs established through collective bargaining with the union to the extent and solely to the extent such entity acts in the capacity of an employer of its employees on whose behalf contributions to the trust page fund are required in accordance with a collective bargaining or other agreement section dollar_figure which provides that the term termination of employment shall mean the cessation of work both within and outside the jurisdiction of the union for a complete plan_year prior to death or retirement of an employee for purposes of determining eligibility for a severance benefit as described in article lx sic termination of employment shall take place on the first anniversary of the date upon which a participant last had one hour_of_service the first amendment to the amendment restatement and continuation of plan x dated date provided in relevant part that effective date the following paragraph shall be added as the last paragraph in article vii sec_12 severance benefits shall be terminated for all benefits accrued after date ifa participant is eligible to repay a severance benefit subsequent to date pursuant to either federal_law or plan provisions he will still have a protected right to take a distribution of the repaid benefit in the form of a single sum severance distribution date occurred before date based on the above you through your authorized representative request the following letter rulings ifan affected plan x participant terminates his employment as that term is defined in section dollar_figure of plan x with all employers as defined in sec_1 of pian x that contribute to plan x subsequent to date and elects to receive a severance benefit based on his accrued_benefit as of date said election and receipt which do not effectuate a cancellation of all years_of_service used to compute his her severance benefit in accordance with relevant provisions of plan x noted above will not result in a violation of sec_41 d of the code and since pursuant to the terms of plan x as amended referenced herein an affected plan x participant who terminates his employment and receives a severance benefit need not re-establish eligibility and does not forfeit years for vesting with respect to benefits accrued after date the amendments to plan x referenced herein does not affect your response to our first ruling_request page with respect to your ruling requests code sec_411 provides that a plan shall be treated as not satisfying the requirements of this section if the accrued_benefit ofa participant is decreased by an amendment to the plan other than an amendment described in sec_412 or sec_4281 of the employee_retirement_income_security_act_of_1974 erisa code sec_411 provides in relevant part that for purposes of subparagraph a a plan amendment which has the effect of- i eliminating or reducing an early_retirement_benefit or a retirement-type subsidy as defined in regulations or eliminating an optional form of benefit with respect to benefits attributable to service before the amendment shall be treated as reducing accrued_benefits on date final income regulations were published regarding the anti- cutback rules of sec_411 of the internal_revenue_code and regarding the notice requirements of code sec_4980f sec_1_411_d_-3g of the final regulations provides that the regulations apply to amendments adopted on or after date sec_1_411_d_-4 of the final income_tax regulations question and answer-2 a provides in relevant part that a plan may not be amended to eliminate or reduce a sec_411 benefit that has already accrued except as provided in sec_412 sec_4281 of the employee_retirement_income_security_act_of_1974 as amended erisa and this section sec_1_411_d_-3 of the final income_tax regulations provides the general_rule that a plan is not a qualified_plan and a_trust forming part of such plan is not a qualified_trust if a plan amendment decreases the accrued_benefit of any plan participant except as provided in sec_412 sec_4281 of the employee_retirement_income_security_act_of_1974 as amended erisa or other applicable law sec_1_411_d_-3 of the final regulations provides that except as provided in this section a plan is treated as decreasing an accrued_benefit if it is amended to eliminate or reduce a sec_411 protected_benefit as defined in paragraph g of this section this paragraph b applies to participants who satisfy either before or after the plan amendment the preamendment conditions for a sec_411 protected_benefit sec_1_411_d_-3 of the final regulations provides that code sec_411 only protects benefits that accrue before the applicable amendment date thus a plan is permitted to be amended to eliminate or reduce an early_retirement_benefit a page retirement-type subsidy or an optional form of benefit with respect to benefits that accrue after the applicable amendment date without violating sec_41 d however code sec_4980f e and section h of erisa require notice of an amendment to a plan that either eliminates or significantly reduces an early retirement subsidy or retirement- type subsidy section dollar_figure d -3 g of the final regulations defines the term sec_411 protected_benefit as the portion of an early_retirement_benefit a retirement type subsidy or an optional form of benefit attributable to benefits accrued before the applicable amendment date sec_1_411_d_-3 of the final regulations defines retirement type subsidy as the excess if any of the actuarial present_value of a retirement-type benefit over the actuarial present_value of the accrued_benefit commencing at normal_retirement_age or at actual commencement_date if later with both actuarial present values determined as of the date the retirement-type benefit commences examples of retirement-type subsidies include a subsidized early_retirement_benefit and a subsidized qualified_joint_and_survivor_annuity as in effect on the date plan x was amended to limit the severance benefit to benefits accrued no later than date sec_1 d of the regulations q a-5 c example concludes that a plan amendment that does not change the annual_benefit commencing at normal_retirement_age does not reduce the rate of future benefit_accrual for purposes of section h code sec_401 provides that a plan qualified within the meaning of code sec_401 must satisfy the requirements of sec_410 relating to minimum_participation_standards code sec_410 provides the plan participation rules sec_410 b c and d provide the rules governing which years must be considered and which may be disregarded for plan participation purposes code sec_41 a provides the rules governing service to be included in determining the nonforfeitable percentage of a plan participant’s accrued_benefit the vesting rules section dollar_figure a -7 d ii of the regulations provides that for purposes of determining an employee’s accrued_benefit derived from employer contributions under a plan the plan may disregard service performed by the employee with respect to which a the employee receives a distribution of the present_value of his nonforfeitable benefit attributable to such service at the time of such distribution b the employee voluntarily elects to receive such distribution c the distribution is made on a termination of the page employee’s participation in the plan and d the plan has a repayment provision in effect at the time of the distribution which satisfies the requirements of subdivision iv of this subparagraph sec_1_411_a_-7 of the regulations provides in relevant part that with respect to an individual plan participant who receives a distribution of less than the present_value of his accrued_benefit under than plan years_of_service attributable to said distributed benefit may not be disregarded for purposes of determining his years_of_service under sec_410 and sec_41 a section dollar_figure a -7 d iv b of the regulations provides by way of example the situation in which an individual participates in a plan that provides both a subsidized joint_and_survivor_annuity and a subsidized early retirement annuity benefit said fully vested_participant receives a single sum distribution equal to the present_value of his single_life_annuity normal_retirement_benefit said participant is not required to be provided with the right of repayment upon subsequent reemployment even if the participant’s distribution did not reflect either the value of the subsidized joint and survivor benefit or the value of the early retirement annuity subsidy the participant has no right of repayment even if he had satisfied at the time of distribution all of the conditions necessary to receive the subsidies sec_1_411_a_-7 i other rules provides in relevant part similarly the fact that a plan cannot disregard an accrued_benefit attributable to service for which an employee has received a distribution because the plan does not satisfy the cash-out requirements of subparagraph of this paragraph does not mean that the employee’s accrued_benefit computed by taking into account such service cannot be offset by the accrued_benefit attributable to the distribution sec_1_411_d_-3 of the regulations provides in general that sec_411 does not provide protection for benefits that are ancillary_benefits other rights and features or any other_benefits not described in code sec_41 d section dollar_figure d -3 g ii of the regulations provides that the term ancillary benefit not protected by code sec_411 includes a benefit payable under a defined_benefit_plan in the event of disability to the extent that the benefit exceeds the benefit otherwise payable but only if the total benefit payable in the event of disability does not exceed the maximum qualified_disability_benefit as defined in sec_41 a sec_1_411_d_-4 of the regulations question and answer-2 a i provides that a plan may treat a participant as receiving his entire nonforfeitable accrued_benefit under the plan if the participant receives his benefit in an optional form of benefit in an amount page determined under the plan that is at least the actuarial equivalent of the employee’s nonforfeitable accrued_benefit payable at normal_retirement_age under the plan with respect to the requested ruling requests plan x either has or will be amended to eliminate the severance benefit for all benefits accrued on or after date the amendments provide in relevant part that an electing plan x participant’s severance benefit will be based upon all years_of_service up to his date of termination or date of amendment of section of plan x if earlier additionally section of plan x as amended does not affect an electing plan x participant’s vesting under plan x finally an electing plan x participant need not reestablish eligibility to receive additional benefits under plan x except as noted therein upon reemployment with a contributing employer thereto the amendments will not eliminate the eligibility to apply for said severance benefit with respect to benefits accrued prior to date thus based upon the above with respect to your ruling requests we conclude as follows ifan affected plan x participant terminates his employment as that term is defined in section dollar_figure of plan x with all employers as defined in sec_1 of plan x that contribute to plan x subsequent to date and elects to receive a severance benefit based on his accrued_benefit as of date said election and receipt which do not effectuate a cancellation of all years_of_service used to compute his her severance benefit in accordance with relevant provisions of plan x noted above will not result in a violation of sec_411 of the code and since pursuant to the terms of plan x as amended referenced herein an affected plan x participant who terminates his employment and receives a severance benefit need not re-establish eligibility and does not forfeit years for vesting with respect to benefits accrued after date the amendments to plan x referenced herein do not affect our response to your first ruling_request this ruling letter assumes that plan x will be qualified within the meaning of sec_401 at all times relevant thereto it also assumes that the amendment to plan x referenced herein will be adopted as proposed finally it assumes that notice complying with the requirements of section h of erisa will be provided as indicated above in accordance with a power_of_attorney provided the service a copy of this letter_ruling is being provided to your authorized representative page if you have any questions concerning this letter_ruling please contact not a toll-free esquire id - who may be reached at number or fax sincerely yours da neco v rances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose
